              Case 3:19-cr-00377-WHA Document 86-1 Filed 07/28/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE L. WAWRZYNIAK (CABN 252751)
   ANDREW F. DAWSON (CABN 264421)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           katherine.wawrzyniak@usdoj.gov
             andrew.dawson@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        )   CASE NO. CR 19-377 WHA
                                                      )
15           Plaintiff,                               )   DECLARATION OF ASSISTANT UNITED
                                                      )   STATES ATTORNEY KATHERINE L.
16      v.                                            )   WAWRZYNIAK IN SUPPORT OF UNITED
                                                      )   STATES’ SENTENCING MEMORANDUM
17   ANTHONY SCOTT LEVANDOWSKI,                       )
                                                      )
18           Defendant.                               )
                                                      )
19

20           I, Katherine L. Wawrzyniak, declare as follows:
21           1.      I am an Assistant United States Attorney for the Northern District of California assigned
22 to the prosecution of the above-captioned case.

23           2.      Attached hereto as Exhibit 1 is a true and correct copy of Waymo’s Victim Impact
24 Statement, dated July 26, 2020.

25           3.      There was a hearing in this matter on December 3, 2019. During the sealed portion of the
26 hearing, the Court reviewed a copy of the Chauffeur Weekly Update document, which is Count 33 of the

27 Indictment.

28           4.      On July 24, 2020, in connection with the government’s response to defendant’s

     WAWRZYNIAK DECL. ISO SENTENCING MEMO. 1
     CR 19-377 WHA
             Case 3:19-cr-00377-WHA Document 86-1 Filed 07/28/20 Page 2 of 2




 1 objections to the PSR, I provided the assigned U.S. Probation Officer and defense counsel with

 2 approximately twenty documents that support the factual information in paragraphs 13-18. These

 3 documents are designated “Confidential” or “Highly Confidential Attorneys’ Eyes Only” under the

 4 operative protective order in this matter and will be lodged with the Court separately and under seal.

 5 (ECF 28.)

 6          I declare under penalty of perjury that the above is true and correct to the best of my knowledge.

 7

 8 DATED: July 28, 2020

 9                                                                /s/
                                                  KATHERINE L. WAWRZYNIAK
10                                                Assistant United States Attorney

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     WAWRZYNIAK DECL. ISO SENTENCING MEMO. 2
     CR 19-377 WHA
